Citation Nr: 1419778	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  07-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a skin disorder, including pseudofolliculitis barbae.

5.  Entitlement to service connection for renal stones.

6.  Entitlement to service connection for a right finger disorder, including exostosis.

7.  Entitlement to service connection for left foot and/or ankle disorder, including as secondary to service-connected right Achilles tendonitis.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected degenerative joint disease of the left knee.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for headaches, including as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to October 1995 and from May 2005 to September 2006.  The Veteran is in receipt of the Combat Infantryman's Badge.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's Virtual VA (VVA) and Veterans Benefits Management System (VBMS) claims files have been reviewed.  

The Veteran testified at Board hearing before the undersigned Acting Veterans Law Judge in October 2013; a transcript of that hearing is associated with the claims file.  

This case was previously before the Board in September 2011, where, in pertinent part, the Board denied the Veteran's appeal for an increased disability rating for PTSD, as well as denied his claims of increased disability ratings for his service-connected left knee disorder, left elbow disorder, tinnitus, bilateral hearing loss, right Achilles tendonitis, and cyst of the occipital scalp.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion), and vacated the September 2011 decision to the extent that it denied an increased rating for PTSD.  The Joint Motion noted that the remainder of the Veteran's increased rating claims, as denied by the September 2011 Board decision are considered abandoned.

In February 2013, the Board remanded the Veteran's claim for an increased rating for PTSD for additional development.  Following completion, in a May 2013 rating decision, the Veteran was granted an increased, 50 percent disability evaluation for PTSD, effective September 11, 2006.  As the Veteran has not indicated that he is satisfied with the rating assigned, this claim remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board observes that the Veteran, in an April 2013 statement, indicated that he disagreed with the Board's September 2011 denial of his claims of increased disability ratings for his service-connected left knee disorder, left elbow disorder, tinnitus, bilateral hearing loss, right Achilles tendonitis, and cyst of the occipital scalp.  As previously noted, the Joint Motion considered these claims abandoned.  The Board notes that the Veteran was provided with his appellate rights at the time of the September 2011 decision and that the only avenue for appeal of the Board's September 2011 decision is to the Court; Board decisions cannot be appealed to the Board.  To the extent that the Veteran is filing new claims for increased disability evaluations for these service-connected disabilities, these claims are referred to the AOJ for appropriate action.

Additionally, in September 2011, the claims for service connection were remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  Unfortunately, the Board finds that still further development of the claims for service connection of obstructive sleep apnea, a skin disorder, renal stones, a right ring finger disorder, left heel spur, lumbar spine disorder, a right knee disorder, and hemorrhoids is required.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the Veteran's PTSD most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as depression, irritability, anxiety, suicidal ideation, and difficulty in adapting stressful circumstances; total occupational and social impairment is not shown.

2.  An unappealed February 1997 rating decision denied service connection for hypertension; no new and material evidence was submitted within one year of that decision. 

3.  Since the February 1997 rating decision, newly submitted evidence raises a reasonable possibility of substantiating the claim for entitlement to service connection for hypertension.

4.  Hypertension began during service and has been continuous since that time.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7266 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103, 20.1104 (2013).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the claim for hypertension, because this claim is reopened and granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

Regarding the claim for an increased evaluation, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction (AOJ) issued the Veteran notice letters in November 2006 and December 2008.  These letters explained the evidence necessary to substantiate the Veteran's claims, explained the legal criteria for entitlement to such benefits, and informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's available service treatment records (STRs), reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  At the Board hearing, the Veteran noted that he sought psychiatric treatment with his pastor and that he would attempt to obtain those records.  No such records are associated with the claims file.  The Board finds that it may proceed to adjudication of the PTSD claim without those records because a 70 percent evaluation is assigned herein and the Veteran is employed and thus cannot be found totally occupationally impaired.  Thus, obtaining any private records would not assist him in obtaining a higher evaluation; there is no prejudice to the Veteran.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

This appeal was remanded by the Board in August 2011 and February 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  Those remands requested the following development:  attempt to obtain certain service treatment records; obtain an updated PTSD examination with a Global Assessment of Functioning (GAF) score; and provide VA examinations for various service connection claims.  Here, the updated PTSD examination with a GAF score was provided in 2011 and attempts to obtain STRs were made. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the in-service event, the Veteran's alleged symptoms, and all medical treatment since that time.  Therefore, not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim," were also explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record. 

Disability Evaluation for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not materially changed and a uniform evaluation is warranted. 

The Veteran's PTSD is evaluated as 50 percent disabling for the initial rating period under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.   

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for an initial 70 percent disability evaluation for the entire rating period on appeal.  As demonstrated by the findings at the December 2008, January 2011, and April 2013 VA examinations, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as unprovoked irritability, depression, anxiety, and difficulty in adapting to stressful circumstances.  The Veteran complained of nightmares, anxiety, irritability, poor impulse control, panic attacks, hypervigilance, and depression at his VA examinations and in seeking treatment, and the current 70 percent disability evaluation accounts for the Veteran's moderately severe social and occupational impairment, as caused by these symptoms.

The VA examiners assigned GAF scores of 50 (January 2011 and April 2013) and 53 (December 2008), and VA treatment records indicate GAF scores of 45 to 60.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Although the majority of these GAF scores contemplate moderate symptoms, clinical findings on examination are more consistent with moderately severe symptomatology; several GAF scores reflect that severity.   See DSM-IV at 44-47; 38 C.F.R. § 4.2 (2013). 

The evidence does not, however, show that the Veteran experiences total occupational and social impairment due to his symptoms or to grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  The evidence demonstrates that the Veteran remains employed - by definition he cannot be totally occupationally impaired, despite his high level of symptomatology.  Additionally, the VA examination reports and VA treatment records, demonstrate functional impairments that are not so severe as to impair his thought processes.  There were no hallucinations or delusions and the Veteran did not have any active or passive suicidal or homicidal ideation; his judgment was intact.  Further, VA treatment notes indicate that the Veteran is able to communicate effectively and he is alert and oriented, with appropriate speech and behavior, and good hygiene.  Significantly, the VA providers and examiners assessed that the Veteran's service-connected PTSD was productive of no more than moderately severe effects on his activities of daily living.  Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiners' characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  The Board also recognizes the Veteran's severe social impairment and lack of social relationships; again, however, the requirement is for total social impairment.  He remains married, despite the difficulty, and his relationship with his eldest daughter was improving.  He also saw his brother when he came over every once in a while. Taken on the whole, these symptoms do not demonstrate total social impairment.    

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination report and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of depression, intrusive thoughts, sleep impairment, and hypervigilance, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's PTSD, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria; the Veteran is currently employed despite difficulty at work.  Therefore, referral for consideration of an extraschedular rating for the Veteran's PTSD pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Service Connection

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

For the purpose of establishing whether new and material evidence has been submitted to reopen a claim, the credibility of evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous denial and evidence submitted thereafter.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

At the time of the 1997 rating decision, the evidence consisted of the Veteran's STRs and a VA examination.  The STRs indicated elevated blood pressure.  The examination diagnosed hypertension.  After the notice letter was sent to the Veteran, no new and material evidence was submitted.  Although additaionl STRs were associated with the claims file, these were not in existence at the time of the first rating decision, because they dealt with a period of service after that time.  The evidence after the 1997 rating decision consists of STRs from the second period of service, VA medical records, private treatment records, and lay statements of the Veteran.  Notably, the medical records indicate continued treatment for hypertension and the Veteran provided testimony that a diagnosis had been provided to him during service.  Accordingly, as this evidence demonsrates a potential nexus, the claims is reopened. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is a chronic disease for VA purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board finds that the medical evidence of record supports the Veteran's contention that his hypertension is related to service.  First, there is a current disability.  Second, there were elevated blood pressure readings during service; but no diagnosis of a chronic disability.  Third, however, a diagnosis of hypertension was provided in a September 1996 VA examination, 11 months after discharge.  Thus, although a chronic disorder was not "noted" during service, the totality of the evidence of record, including the diagnosis within one year, indicates that onset of the disability was during service with continuous symptoms thereafter.  Accordingly, service connection is granted.   

ORDER

Entitlement to an initial 70 percent disability evaluation for PTSD, but no more, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to service connection for hypertension is granted.


REMAND

Remand is required to obtain initial or adequate VA examinations. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

First, regarding sleep apnea, no examination has yet been conducted.  Such must be conducted because the Veteran testified that he had been told he likely had sleep apnea by a VA physician.  Additionally, he reported symptoms during service and thereafter.  

Second, regarding headaches, the October 2011 VA neurology examination report only considered whether there was a diagnosis of migraine headaches.  Because service connection has been granted for hypertension, the VA examiner must address whether the Veteran has a headache disorder secondary to his hypertension, as asserted by the Veteran, or whether Veteran's headaches are a symptom of his hypertension.  

Third, regarding, the right knee disorder, the October 2011 VA joints examination report notes that the Veteran had a preexisting right knee disorder, for which he underwent surgical treatment in 2001, but does not address the appropriate standards for evaluating service connection, to include whether the evidence clearly and unmistakably shows the disorder pre-existed and was not aggravated thereby.  The examiner also did not address secondary service connection.  

Fourth, regarding the skin disorder, the December 2008 VA skin examination addressed the Veteran's cyst of the occipital scalp, but did not provide a medical opinion as to whether the Veteran has a skin disorder, including pseudofolliculitis barbae, related to his service.  

Fifth, the October 2011 VA spine examination failed to address the Veteran's history of a back injury while serving in Iraq, with pain and spasms continuing since 2006.  Such evidence must be considered.

Sixth, the October 2011 VA examination report also fails to address whether the Veteran's claimed recurrent hemorrhoids and kidney stones are related to his service.  An etiology opinion must be provided.

Moreover, the Veteran testified as to recurrent right ring finger "problems" since an in-service injury; the October 2011 VA joints examiner noted that the Veteran's right ring finger exostosis is the product of an injury over time, and not an acute injury, but failed to address the Veteran's report of continuing symptoms.  

Furthermore, while on remand VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency, including VA records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  To the extent that there are any VA medical records related to the Veteran's claims, such records must be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since February 2013.

2. Additionally, ensure that all the service treatment records from the Veteran's second period of service have been obtained and associated with the claims file.  Document for the claims file all procedures taken.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any headache disorder.  The electronic and paper claims file must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as least as likely as not (50 percent probability or more) that any headache disorder is related to service.  The examiner must also provide an opinion whether it is as likely as not (50 percent or greater probability) that the Veteran's service-connected hypertension caused or aggravated any diagnosed headache disorder.  The examiner must consider the Veteran's relevant lay statements.  

4.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  The electronic and paper claims file must be made available to the examiner.  Any indicated tests and studies must be accomplished, to include consideration of whether a sleep study should be conducted, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion whether it is as least as likely as not (50 percent probability or more) that any current sleep apnea is related to service.  The examiner must consider the Veteran's lay statements of symptoms during service and the testimony of the Veteran's wife that the Veteran snores and stops breathing while he sleeps, along with the other evidence of record, in formulating the requested opinions.  

5.  After any additional records are associated with the claims file, he Veteran should be afforded a VA examination to determine the nature and etiology of any renal stones and hemorrhoids.  The electronic and paper claims file must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as least as likely as not (50 percent probability or more) that any renal stones and hemorrhoids are related to service, including his treatment for recurrent kidney stones in and since service, as well as his report of hemorrhoids while in Iraq.  The examiner is must consider the Veteran's statements.

6.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any recurrent skin disorder, including pseudofolliculitis barbae, that may be present.  The electronic and paper claims file must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as least as likely as not (50 percent probability or more) that any current any recurrent skin disorder, including pseudofolliculitis barbae, is related to service.  The examiner must consider the Veteran's lay statements.

7.  After any additional records are associated with the claims file The Veteran should be afforded a VA examination to determine the nature and etiology of any right finger disorder, including exostosis, that may be present.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current any right finger disorder, including exostosis, is related to service, including his report of continuing symptoms after the initial injury.  The must consider the Veteran's lay statements.

8.  After any additional records are associated with the claims file The Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder, that may be present.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current any lumbar spine disorder is related to service, including his report of overuse and injury while serving in Iraq and continuing symptoms afterwards.  The examiner must consider the Veteran's lay statements.  

9.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any left foot and/or ankle disorder, including heel spurs.  The electronic and paper claims file must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as least as likely as not (50 percent probability or more) that any left foot and/or ankle disorder, including heel spurs, is related to service, to include the in-service left ankle sprain in 1992.  The examiner must also provide an opinion whether it is as likely as not (50 percent or greater probability) that the Veteran's service-connected right ankle tendonitis caused or aggravated any left foot and/or ankle disorder, including heel spurs.  The examiner must address the presence of compensation in gait or an altered gait.

10.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and likely etiology of his right knee disorder.  The electronic and paper claims file must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner is requested to provide an opinion as to the following:

a) whether the evidence clearly and unmistakably (i.e.; undebatably) demonstrates that a right knee disorder pre-existed the Veteran's second period of service from May 2005 until September 2006? 

b) if so, then provide an opinion regarding whether the evidence clearly and unmistakably demonstrates that the right knee disorder was not aggravated by the Veteran's second period of service from May 2005 until September 2006. 

c) also provide an opinion regarding whether the current right knee disorder is aggravated by the Veteran's service-connected left knee disorder.

11.  Following the above-directed development for the claims on appeal, the RO should re-adjudicate that claims and, if a grant of the benefit is not in order, an SSOC should be issued prior to a return to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


